Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment and remarks filed on 05/09/2022.
Claims 1-20 are currently pending.
Claims 1, 4, 7, 11, 14, 19-22 are currently amended.
Claims 1-6, 10-14 and 19-20 are rejected.
Claims 7-9, 15-18 are objected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu Shiraki (US 20190280982 A1) in view of Kazuhiro Shibuya et al (US 20180109461 A1).

For Claim 1, Shiraki discloses a packet control method applied to a node device comprising a first queue and a second queue (Shiraki teaches, in FIG. 7, a switching device comprising QUEUE 721, QUEUE 722 … QUEUE 723), the packet control method comprising: 
obtaining, by the node device, a first packet (Shiraki teaches, in ¶ 0010, lines 1-2, that the flow identification unit 103 receives the input of the packet information and the transmission port ID together with the packet from the relay processing unit 102); 
determining, by the node device, data flow to which the first packet belongs (Shiraki teaches, in ¶ 0093, lines 1-2, that the flow identification unit 103 detects a flow corresponding to the flow to which the packet belongs (step S102)); 
controlling, by the node device, the first packet to enter the first queue and wait to be scheduled when at least one of the first queue or the second queue meets a first preset condition (Shiraki teaches, in ¶ 0113, lines 1-5, when it is determined that the transfer amount corresponding to the acquired flow ID is equal to or greater than the threshold value (“Yes” in step S306), the flow determination processing unit 104 sets a long queue as a candidate queue of the packet); and controlling, by the node device, the first packet to enter the second queue and wait to be scheduled when at least one of the first queue or the second queue meets a second preset condition (Shiraki teaches, in ¶ 0114, lines 1-5, that when it is determined that the transfer amount corresponding to the acquired flow ID is less than the threshold value (“No” in step S306), the flow determination processing unit 104 sets a short queue as a candidate queue of the packet). Shiraki teaches, in ¶ 0128, lines 1-2, that the queue switching processing unit 15 enqueues the packet information, the flow ID, and the packet in the queue 720 corresponding to the Q ID.
Shiraki fails to expressly disclose determining whether a data flow to which the first packet belongs is marked as an isolated flow; when the data flow is marked as the isolated flow.
However, Shibuya, in analogous art, teaches determining, by the node device, that the data flow is marked as the isolated flow when the data flow identification information of the data flow exists in the flow table (Shibuya teaches, in ¶ 0035, lines 10-14, that the control unit 52 in the search unit 42 of the NPU 15 extracts a flow ID included in the received packet (S13) and searches the flow table 45 on the basis of the extracted flow ID (S14). The control unit 52 determines whether the extracted flow ID is present in the flow table 45 (S15)); when the data flow is marked as the isolated flow(Shibuya further teaches, in ¶ 0036, lines 1-3, that when it is determined that the extracted flow ID is present in the flow table 45 (“Yes” at S15), the control unit 52 acquires destination information corresponding to the flow ID from the flow table 45 (S16)).
Shibuya’s recitation is consistent with Applicant’s specification, which states, in part, in para 0013 that “To be more specific, a data flow whose data flow identification information exists in the flow table is a data flow marked as an isolated flow, and a data flow whose data flow identification information does not exist in the flow table is a non- isolated flow”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Shiraki with the determining whether the extracted flow ID is present in the flow table as taught by Shibuya. The motivation is to enable the processing unit of Shiraki to select either a long queue or a short queue as a candidate queue for the packet. 
For Claim 2, Shiraki discloses a packet control method, wherein at least one of the first queue or the second queue meets the first preset condition when at least one of a first packet count of to-be-scheduled packets currently in the first queue is less than or equal to a first threshold (Shiraki teaches, in ¶ 0076, lines 11-13, that the queue information management table 163 includes a queue counter that indicates the number of packets of the flow stored in the current queue of the flow having each flow ID for each flow ID. Shiraki teaches, in ¶ 0080, lines 1-3, that when the value of the queue counter is not 0 and there are packets remaining in the current queue, the queue switching processing unit 105 maintains the output queue of the flow as the current queue which is not set as the candidate queue); the first packet count is less than the first threshold; a second packet count of to-be-scheduled packets currently in the second queue is less than or equal to a second threshold; the packet count is less than the second threshold; a total packet count of to-be-scheduled packets currently in the second queue and the first queue is less than or equal to a third threshold; or the total packet count is less than the third threshold.
For Claim 3, Shiraki discloses a packet control method, wherein at least one of the first threshold, the second threshold, or the third threshold is less than a queue switching threshold of the first queue, and wherein a subsequent packet of the first queue enters the second queue when the first packet count exceeds the queue switching threshold of the first queue (Shiraki teaches, in ¶ 0180, lines 1-2, that the queue switching processing unit 105 confirms congestion information of each long queue in the queue information management table 163 … when it is determined that congestion has occurred, the queue switching processing unit 105 holds the candidate queue as a short queue).
For Claim 4, Shiraki discloses all of the claimed subject matter with the exception of determining whether the data flow is marked as the isolated flow when the data flow identification information of the data flow exists in the flow table.
However, Shibuya, in analogous art, teaches determining whether the data flow is marked as the isolated flow when the data flow identification information of the data flow exists in the flow table (Shibuya teaches, in ¶ 0035, lines 10-14, that the control unit 52 in the search unit 42 of the NPU 15 extracts a flow ID included in the received packet (S13) and searches the flow table 45 on the basis of the extracted flow ID (S14). The control unit 52 determines whether the extracted flow ID is present in the flow table 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Shiraki with the determining whether the extracted flow ID is present in the flow table as taught by Shibuya. The motivation is to enable the processing unit of Shiraki to select either a long queue or a short queue as a candidate queue for the packet. 
For Claim 5, Shiraki discloses a packet control method, wherein the flow table further comprises a packet count of the data flow, and wherein after controlling the first packet to enter the second queue, the packet control method further comprises: increasing, by the node device, the packet count in the flow table (Shiraki teaches, in ¶ 0083, lines 12-15, that the queue switching processing unit 105 increments the queue counter corresponding to the designated flow ID in the queue information management table 163 by one); and 
decreasing, by the node device, the packet count after a packet of the data flow is dequeued from the second queue (Shiraki teaches, in ¶ 0089, lines 8-11, that the transmission queue set 170 decrements the queue counter corresponding to the designated flow ID in the queue information management table 163 by one).
For Claim 6, Shiraki discloses a packet control method, further comprising clearing, by the node device, the data flow identification information from the flow table when the packet count of the data flow is decreased to 0 in the flow table (Shiraki teaches, in ¶ 0103, lines 1-3, that when it is determined that the queue counter is 0 (“Yes” in step S205), the flow identification unit 103 deletes the selected entry (step S206)).
For Claim 10, Shiraki discloses a packet control method, further comprising: determining, by the node device, that the data flow is marked as a non-isolated flow; and controlling, by the node device, the first packet to enter the first queue and wait to be scheduled after determining that the data flow is marked as the non-isolated flow (Shiraki teaches, in ¶ 0060, that when there is no entry matching the header information and there is no empty space in the entry, the flow identification unit 103 sets a “Notfound” message indicating that there is no entry as entry information. In this case, the flow identification unit 103 may use the information indicating that the flow ID does not exist as the flow ID. Shiraki teaches, in ¶ 0074, lines 1-2, that when the entry is “Notfound,” the flow determination processing unit 104 sets the default queue as the candidate queue of the packet).
For Claims 11-14, please refer to the rejection of Claims 1-4, above.
For Claim 19, please refer to the rejection of Claim 10, above.
For Claim 20, please refer to the rejection of Claim 1, above.

Allowable Subject Matter
Claims 7-9, 15-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Response to Amendment
The amendment filed on 05/09/2022 has necessitated the new ground of rejection herein above.

Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:

     Claim Rejections- 35 U.S.C. § 103 
Independent claims 1, 11, and 20
Examiner respectfully disagrees with Applicant’s argument that the prior art fails to teach or disclose “determining, by the node device, whether a data flow to which the first packet belongs is marked as an isolated flow,’ as required by claim 1,” (see remarks page 10 of 13).
The reason being Shibuya teaches, in ¶ 0035, lines 10-14, that the control unit 52 in the search unit 42 of the NPU 15 extracts a flow ID included in the received packet (S13) and searches the flow table 45 on the basis of the extracted flow ID (S14). The control unit 52 determines whether the extracted flow ID is present in the flow table 45 (S15)). Shibuya further teaches, in ¶ 0036, lines 1-3, that when it is determined that the extracted flow ID is present in the flow table 45 (“Yes” at S15), the control unit 52 acquires destination information corresponding to the flow ID from the flow table 45 [i.e., when the data flow is marked as the isolated flow, as claimed]).
Shibuya’s recitation is consistent with Applicant’s specification, which states, in part, in para 0013 that “To be more specific, a data flow whose data flow identification information exists in the flow table is a data flow marked as an isolated flow, and a data flow whose data flow identification information does not exist in the flow table is a non- isolated flow”.
Consequently, Examiner believes that Shibuya expressly teaches (1) determining whether a data flow to which the first packet belongs is marked as an isolated flow.
Additionally, Shiraki for his part teaches, in ¶ 0093, lines 1-2, that the flow identification unit 103 detects a flow corresponding to the flow to which the packet belongs (step S102). 
Shiraki also teaches, in ¶ 0114, lines 1-5, that when it is determined that the transfer amount corresponding to the acquired flow ID is less than the threshold value (“No” in step S306), the flow determination processing unit 104 sets a short queue as a candidate queue of the packet). In other words, Shiraki controls whether the packet enters the short queue or the long queue based on the flow ID.
Thus, Examiner concludes that the prior art discloses (2) conditionally controlling the first packet to enter the first queue or the second queue based on preset conditions based on whether the data flow to which the first packet belongs is marked as an isolated flow.
For at least these reasons, Examiner respectfully submits that the art of record properly renders obvious claims 1, 11, and 20.  

Dependent claims 2-6, 10-14 and 19
Claims 2-6 & 10 depend from independent claim 1, and claims 12-14 & 19 depend from independent claim 11.
 First, claims 1 and 11 are obvious over the applied prior art, as articulated above. 
Secondly, claims 2-6, 10, 12-14 & 19 have been rejected on their own merits. 
Therefore, Examiner respectfully submits that claims 2-6, 10, 12-14 & 19 are also not yet allowable over the combination of prior art asserted.

Accordingly, and in view of the above response, the rejection of claims 1-6, 10-14 and 19-20  in this office action is hereby made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al (US 20160191406 A1) pertains to a  method and device for implementing QoS in an OpenFlow network, whereby when a flow table for a packet entering an OpenFlow switch is successfully matched, an instruction which is used for calling a scheduler and adding the packet into a specified queue in the scheduler is executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419